Curia.

The rights of bail may often be affected more or less, by an amendment which prevents the reversal of a judgment on error. It is not for them to object. The bail for the limits could not take advantage of this error in any way without the intervention of the defendant. It is personal to the latter in every particular. The amendment is fully justified by the authorities cited for the defendant in error; and must be granted. But it is on paying the costs of this motion and the writ of error.
Buie accordingly.